Citation Nr: 1737017	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO. 15-45 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) with coronary artery bypass grafting (CABG).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968, including service in the Republic of Vietnam. The Veteran was awarded the Bronze Star Medal, Vietnam Service Medal, and Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and November 2012 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 30 percent for CAD with CABG is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss.

2. The most probative evidence of record establishes that the Veteran's bilateral hearing loss is caused by, or related to, his active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement to service connection for bilateral hearing loss.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2006); 38 C.F.R. § 3.303. 

If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

However, recent historical research has revealed that the date of conversion from ASA units to ISO units may not have been consistent among all military branches. Therefore, unless the standard used is clearly indicated, the Board will consider audiometric data under both ASA and ISO standards between January 1, 1967, and December 31, 1970.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524  (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23 . The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303  (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

According to the service treatment records (STRs), the Veteran underwent an enlistment examination in November 1965. See November 1965 Report of Medical Examination. Results from the audiological evaluation reflect that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
20
15
15
Not tested
5
Left Ear
20
15
15
Not tested
20

A further audiological evaluation was performed in August 1968. See August 1968 hearing conservation data (STR). The results were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
10
10
Not tested
5
Left Ear
15
10
10
Not tested
5

The Veteran underwent a separation examination in February 1969. See February 1969 Report of Medical Examination. An audiological evaluation yielded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
30
15
10
Not tested
10
Left Ear
30
20
10
Not tested
20

Military personnel records indicate that the Veteran served, first, as an enlisted service member with a Military Occupational Specialty (MOS) of Infantry Operations and Intelligence Specialist. Subsequently, the Veteran served as an officer with an MOS of Psychological Warfare. He served in the May 1968 Vietnam Counter Offensive and the Tet Counter Offensive. See November 1968 DA Form 66, Officer Qualification Record. He performed his duties under combat conditions and participated in several operations with US and South Vietnamese forces. See September 1969 DA Form 67-6, US Army Officer Efficiency Report. The Veteran received multiple awards for his service in Vietnam, including the Bronze Star Medal for "meritorious service in connection ... with military operations against a hostile force." October 1968 Award of the Bronze Star Medal. 

In June 2013, the Veteran underwent a VA hearing examination. See June 2013 Compensation and Pension Examination Note. The results of the audiological evaluation were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
15
20
55
50
Left Ear
15
10
20
60
60

Additionally, a Maryland CNC Word List Speech Recognition test resulted in a score of 100 percent in the right ear and 98 percent in the left ear. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. However, she determined that the Veteran's hearing loss was less likely than not related to service. In support of her conclusion, the examiner reasoned that the Veteran's enlistment and separation examinations showed normal hearing bilaterally with no significant threshold shifts. 

In his Notice of Disagreement (NOD), the Veteran stated that, while serving in Vietnam, he heard explosions from an enemy missile hitting an ammunition stockpile in his base camp. See September 2013 NOD. According to the Veteran, the attack caused additional explosions that lasted for days. Id. He also stated that, on another occasion, he was exposed to the "massive blasts" from self-propelled cannons, which impaired his hearing so much that he was forced to postpone a mission. Id. The Veteran's hearing has reportedly been de-sensitized since. Id.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is related to his active service. The Veteran's STRs reveal that he had normal hearing during his service for VA disability purposes. However, the Board notes that the audiometric data from the February 1969 separation examination included increased pure tone thresholds in the frequency range of 500 to 4,000 Hz and at the frequency of 4,000 Hz. In addition, the Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he was exposed to loud noises from ammunition explosions, missile attacks, and cannon fire in combat situations. He also testified to the de-sensitizing effect that these exposures had on his hearing since. See September 2013 NOD. The Board finds that the Veteran, as a layperson, is competent to testify to having been exposed to loud noises during service and experiencing hearing loss. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's testimony regarding his noise exposure while in combat is consistent with his MOS of Infantry Operations and Psychological Warfare. See 38 U.S.C.A. § 1154(b). Further, his military personnel records clearly indicate that he was embedded in combat situations. See October 1968 Award of the Bronze Star Medal; September 1969 DA Form 67-6, US Army Officer Efficiency Report; November 1968 DA Form 66, Officer Qualification Record. The Veteran's statements also reflect a continuity of symptomatology of hearing loss. See September 2013 NOD. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his hearing loss. 38 C.F.R. § 3.303(b)

Although the June 2013 VA examination confirmed a current diagnosis for bilateral hearing loss, the examiner found that that the Veteran's hearing loss was less likely than not related to service. There is no evidence to doubt the examiner's credibility. Nonetheless, the examiner provided an opinion based on a legally insufficient rationale. The examiner's sole reason for her negative nexus opinion is that the Veteran's enlistment and separation examinations showed normal hearing bilaterally with no significant threshold shifts. In Hensley v. Brown, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability merely because hearing was within normal limits on audiometric testing at separation from service. Therefore, the Board finds that the June 2013 VA examination is inadequate with respect to the question of nexus. Accordingly, the Board assigns less probative weight to the examination.
 
As such, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss is related to his active service. Therefore, service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regarding the issue of entitlement to an initial rating in excess of 30 percent for CAD with CABG due to herbicide exposure, the Board acknowledges the Veteran's contention that the most recent pertinent VA examination does not adequately reflect the current state of his CAD with CABG. See August 2017 Appellate Brief. The Board notes further that the examination in question is approximately 6 years old. See September 2011 VA examination report by Dr. D.T. 

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a). As such, the Board finds that an additional examination is warranted.

In conducting the new examination, the examiner should address the pertinent evidence associated with the claims file since the last examination. Specifically, the examiner should address the Veteran's report of periodic numbness in both feet and the determination by his physician, Dr. C.K., that the numbness is likely due to the presence of peripheral artery disease (PAD) related to ischemic heart disease (IHD). See September 2013 NOD; August 2014 correspondence. 

Finally, the RO must endeavor to obtain any outstanding pertinent medical records since the last adjudication, including records reflecting a determination that the Veteran's service-connected IHD - subsequently rated as CAD with CABG - has manifested in PAD.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service-connected CAD with CABG. The claims folder must be made available to the examiner for review prior to the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must specifically address the Veteran's report of periodic numbness in both feet and the determination by his physician, Dr. C.K., that the numbness is likely due to the presence of PAD. If the examiner confirms the presence of PAD, the examiner must also must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PAD was caused or aggravated by his service-connected CAD with CABG. A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


